Exhibit 10(i)

 

Form of 2008 Amended and Restated Restricted Stock Unit Award Agreement for U.S.

Employees and U.S. Taxpayers (including Stephen Johnston)

(Compliance with Section 409A of the Internal Revenue Code)

AMENDED AND RESTATED

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR U.S. EMPLOYEES AND U.S. TAXPAYERS

(with related Dividend Equivalent Rights)

Tim Hortons Inc.

Grant Year: 2008

May 15, 2008

THIS AGREEMENT was originally made effective as of the 15th day of May, 2008
(the “Date of Grant”), among Tim Hortons Inc., a Delaware corporation (the
“Company”),                                  (the “Employer”) and
                                 (the “Grantee”) (collectively, the “Parties”)
and is hereby amended and restated in its entirety effective as of December 31,
2008.

WHEREAS, the Company has adopted the Tim Hortons Inc. 2006 Stock Incentive Plan,
as amended from time to time (the “Plan”), in order to provide additional
incentive to certain employees and directors of the Company and its
Subsidiaries; and

WHEREAS, pursuant to Section 4.2 of the Plan, the Committee (as defined below)
has determined to grant to the Grantee on the Date of Grant an Award of
Restricted Stock Units with related Dividend Equivalent Rights as provided
herein to encourage the Grantee’s efforts toward the continuing success of the
Company and its Subsidiaries;

WHEREAS, the Award is evidenced by this Agreement, which (together with the
Plan), describes all the terms and conditions of the Award; and

WHEREAS, pursuant to Section 12 of this Agreement, the Parties desire to amend
and restate this Agreement to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).

NOW, THEREFORE, the Parties agree as follows:

 

1. Award.

 

1.1

The Company hereby grants to the Grantee in respect of employment services
provided by the Grantee to the Employer in 2008 an award (the “Award”) of
             Restricted



--------------------------------------------------------------------------------

 

Stock Units with an equal number of related Dividend Equivalent Rights. The
Restricted Stock Units and related Dividend Equivalent Rights granted pursuant
to the Award were subject to the execution and return of this Agreement by the
Grantee (or the Grantee’s estate, if applicable) to the Company as provided in
Section 8 hereof. Subject to Section 6 hereof, each Restricted Stock Unit
represents the right to receive, at the absolute discretion of the Company,
(i) one (1) Share from the Company or (ii) cash delivered to a broker to acquire
one (1) share on the Grantee’s behalf, in any case at the time and in the manner
set forth in Section 7 hereof.

 

1.2 Each Dividend Equivalent Right represents the right to receive the
equivalent of all of the cash dividends that would be payable with respect to
the Share represented by the Restricted Stock Unit to which the Dividend
Equivalent Right relates. With respect to each Dividend Equivalent Right, any
amount related to cash dividends shall be converted into additional Restricted
Stock Units based on the Fair Market Value of a Share on the date such dividend
is made. Any additional Restricted Stock Units granted pursuant to this Section
shall be subject to the same terms and conditions applicable to the Restricted
Stock Unit to which the Dividend Equivalent Right relates, including, without
limitation, the restrictions on transfer, forfeiture, vesting and payment
provisions contained in Sections 2 through 8, inclusive, of this Agreement. In
the event that a Restricted Stock Unit is forfeited pursuant to Section 6
hereof, the related Dividend Equivalent Right shall also be forfeited.
Fractional Restricted Stock Units may be generated upon the automatic settlement
of Dividend Equivalent Rights into additional Restricted Stock Units and upon
the vesting of a portion of a Restricted Stock Unit award (see Section 3). These
fractional Restricted Stock Units continue to accrue additional Dividend
Equivalent Rights and accumulate until the fractional interest is of sufficient
value to acquire an additional Restricted Stock Unit as a result of the
settlement of future Dividend Equivalent Rights, subject to adjustment upon the
vesting of a portion of the underlying Restricted Stock Unit award (see
Section 3). The Human Resource and Compensation Committee (“Committee”) shall
determine appropriate administration for the tracking and settlement of Dividend
Equivalent Rights, including with respect to fractional interests, and the
Committee’s determination in this regard shall be final and binding upon all
Parties.

 

1.3 This Agreement shall be construed in accordance and consistent with, and is
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference), as well as any and all determinations, policies,
instructions, interpretations, rules, etc. of the Committee in connection with
the Plan. Except as otherwise expressly set forth herein, the capitalized terms
used in this Agreement shall have the same definitions as set forth in the Plan.

 

2. Restrictions on Transfer.

The Restricted Stock Units and Dividend Equivalent Rights granted pursuant to
this Agreement may not be sold, transferred or otherwise disposed of and may not
be pledged or otherwise hypothecated.

 

2



--------------------------------------------------------------------------------

3. Vesting.

Except as otherwise provided in this Agreement, one-third ( 1/3) of the number
of Restricted Stock Units granted hereunder shall vest on each of May 15,
2009, May 15, 2010 and November 15, 2010. Fractional Restricted Stock Units may
be generated and/or adjusted upon the vesting of one-third of the Restricted
Stock Units awarded under this Agreement. See Section 7 regarding settlement of
fractional Restricted Stock Units.

 

4. Effect of Certain Terminations of Employment.

 

4.1 Death or Disability. If Grantee’s employment terminates as a result of
Grantee’s death or becoming Disabled, or if the Grantee is terminated without
Cause in connection with the sale or disposition of a Subsidiary, in each case
if such termination occurs on or after the date of grant, all Restricted Stock
Units which have not become vested in accordance with Section 3 or 5 hereof
shall vest as of the date of such termination.

 

4.2 Retirement. If Grantee’s employment terminates as a result of the Grantee’s
Retirement, and if such termination occurs on or after the date of grant, any
unvested Restricted Stock Units will remain outstanding and will continue to
vest in accordance with the vesting schedule described in Section 3 of this
Agreement.

 

4.3 Definitions. For purposes of this Agreement, (a) “Retirement” shall mean
termination of employment after attaining age 60 with at least 10 years of
service (as defined in the Company’s qualified retirement plans) other than by
death, Disability or for Cause and (b) the word “terminate” or “termination” in
connection with the Grantee’s employment shall mean the Grantee’s “separation
from service,” within the meaning of Section 409A of the Code and Treasury
Regulation Section 1.409A-1(h).

 

4.4 Trading Policies and Transfer of Shares. For a period of six (6) months
following a termination of employment, whether under Section 4, 5, or 6 of this
Agreement, Grantee shall continue to be subject to the Company’s insider trading
and window trading policies and must follow all pre-clearance procedures, and
all other requirements, included in those policies. In the case of Retirement, a
termination due to Disability, or death, Grantee or Grantee’s estate or legal
representative, as the case may be, shall take all reasonable steps to transfer
all Shares received under this Agreement (and all other Shares that have vested
and are maintained by the Plan Administrator (as defined in Section 7) in a
brokerage account for the benefit of Grantee) from the Plan Administrator within
five (5) years following the Grantee’s termination of employment. For
terminations arising for any reason other than death, Disability, or Retirement,
Grantee shall transfer all Shares received under this Agreement (and all other
Shares that have vested and are maintained by the Plan Administrator in a
brokerage account for the benefit of Grantee) from the Plan Administrator within
one year following the Grantee’s termination of employment.

 

5. Effect of Change in Control.

In the event of a Change in Control, which also constitutes a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of its

 

3



--------------------------------------------------------------------------------

assets, in each case within the meaning of Section 409A of the Code and Treasury
Regulation Section 1.409A-3(i)(5), at any time on or after the Date of Grant,
all Restricted Stock Units which have not become vested in accordance with
Section 3 or 4 hereof shall vest immediately.

 

6. Forfeiture of Award.

Except as otherwise provided in this Agreement, any and all Restricted Stock
Units which have not become vested in accordance with Section 3, 4 or 5 hereof
shall be forfeited upon:

 

  (a) the termination of the Grantee’s employment with the Company or any
Subsidiary for any reason other than those set forth in Section 4 hereof prior
to such vesting; or

 

  (b) the commission by the Grantee of an Act of Misconduct prior to such
vesting.

For purposes of this Agreement, an “Act of Misconduct” shall mean the occurrence
of one or more of the following events: (x) the Grantee uses for profit or
discloses to unauthorized persons, confidential information or trade secrets of
the Company or any of its Subsidiaries, (y) the Grantee breaches any contract
with or violates any fiduciary obligation to the Company or any of its
Subsidiaries, or (z) the Grantee engages in unlawful trading in the securities
of the Company or any of its Subsidiaries or of another company based on
information gained as a result of the Grantee’s employment with, or status as a
director to, the Company or any of its Subsidiaries.

 

7. Satisfaction of Award.

In order to satisfy Restricted Stock Units after vesting pursuant to this
Agreement, the Company shall, at its election either (i) issue treasury Shares
to the Grantee (or, if applicable, the Grantee’s estate); (ii) deliver cash to a
broker designated by the Company who, as agent for the Grantee, shall purchase
the appropriate number of Shares on the open market; or, (iii) any combination
of the above.

The aggregate number of Shares issued by the Company or purchased by a broker
for delivery to the Grantee at any particular time pursuant to this Section 7
shall correspond to the number of Restricted Stock Units that become vested on
the vesting date, with one (1) Restricted Stock Unit corresponding to one
(1) common Share, subject to any withholding as may be required under Section 10
of this Agreement, notwithstanding any delay between a vesting date and the
settlement date. Fractional Shares may be issued or delivered upon settlement of
vested Restricted Stock Units. All parties understand, acknowledge and agree
that fractional Shares cannot be traded in the public markets, and therefore,
any fractional Share issued or delivered to Grantee upon settlement of a vested
Restricted Stock Unit, after taking into account the reduction to the number of
Shares as required under Section 10 of this Agreement, if applicable, will
ultimately be settled in cash when the Grantee sells Shares through the Plan
Administrator or transfers Shares out of the Plan Administrator’s system. The
Committee shall determine appropriate administration for the settling of vested
Restricted Stock Units, including with respect to fractional interests, and the
Committee’s determination in this regard shall be final and binding upon all
Parties. As used herein, “Plan Administrator” shall mean the party engaged by

 

4



--------------------------------------------------------------------------------

the Company to administratively track awards and accompanying Dividend
Equivalent Rights granted under the Plan, as well as handle the process of
vesting and settlement of such awards.

The Company will satisfy its obligations in this Section 7 on each vesting date
or as soon as administratively practicable but no later than the later of
(a) December 31 of the year in which such vesting date occurs, or (b) sixty
(60) days after such vesting date. Notwithstanding the foregoing, with respect
to Restricted Stock Units that become vested pursuant to Section 4 (other than
as a result of the Grantee’s death), if the Grantee is a “specified employee”
within the meaning of Section 409A of the Code as of the date the Grantee’s
employment terminates and settlement of such Restricted Stock Units is required
to be delayed pursuant to Section 409A(a)(2)(B)(i) of the Code, then the Company
shall satisfy its obligations in this Section 7 by the later of (i) the date
otherwise required by this Section 7 or (ii) the first business day of the
calendar month following the date which is six (6) months after the Grantee’s
employment terminates.

Any of the Company’s obligations in this Section 7 may be satisfied by the
Company or the Employer.

 

8. Execution of the Award.

The grant of the Restricted Stock Units and Dividend Equivalent Rights to the
Grantee pursuant to the Award was conditional upon the Grantee’s execution and
return of this Agreement to the Company or its designee (including by electronic
means, if so provided) no later than                     , 20     (the “Grantee
Return Date”); provided that if the Grantee’s Restricted Stock Units that would
otherwise vest pursuant to Section 4 or 5 before the Grantee Return Date, this
requirement shall be deemed to have been satisfied immediately before such
vesting.

 

9. No Right to Continued Employment.

Nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of the Company or its Subsidiaries to terminate the Grantee’s
employment, nor confer upon the Grantee any right to continuance of employment
by the Company or any of its Subsidiaries or continuance of service as a Board
member.

 

10. Withholding of Taxes.

Upon (i) the delivery to the Grantee (or the Grantee’s estate, if applicable) of
treasury Shares, or (ii) the delivery of cash to a broker to purchase and
deliver Shares, in each case pursuant to Sections 1 and 7 hereof, the Company or
the Employer, as the case may be, shall be entitled to withhold from such Shares
or cash, as the case may be, an amount of Shares or cash having an aggregate
equivalent value equal to the applicable income taxes and other amounts as may
be required by law or, if it so determines, relevant governmental administrative
practice, to be withheld by the Company or the Employer, as the case may be,
with respect to the delivery of such Shares or cash and shall be entitled to
make other appropriate arrangements in connection with the required withholding
obligations. Fractional Shares may be issued or delivered and/or adjusted upon
the withholding of taxes in accordance with this Section 10, and the settlement
of the Restricted Stock Units into Shares will be adjusted by the amount of the
withholding,

 

5



--------------------------------------------------------------------------------

including by the fractional Shares generated and/or adjusted upon the
withholding transaction. Any fractional Shares will ultimately be paid or
settled in cash in accordance with Section 7 of this Agreement. Additional
fractional Shares may continue to accrue and be added to existing fractional
Shares upon future vesting and settlement of Restricted Stock Units (in
accordance with the terms of this Agreement) if vested Shares remain in the Plan
Administrator’s system.

 

11. Grantee Bound by the Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

12. Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
Parties hereto.

 

13. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

14. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.

 

15. Successors in Interest and Assigns.

The Company and the Employer may assign any of their respective rights and
obligations under this Agreement without the consent of the Grantee. This
Agreement shall inure to the benefit of and be binding upon any successors and
assigns of the Company and the Employer. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company and the Employer under this
Agreement shall be binding upon the Grantee’s heirs, executors, administrators
and successors.

 

16. Language

The Parties hereto acknowledge that they have requested that this Agreement and
all documents ancillary thereto, including all the documentation provided to the
Grantee in respect of the Award, be drafted in the English language only. Les
Parties aux présentes reconnaissent qu’elles ont exigé que la présente
convention et tous les documents y afférents, y compris toute la documentation
transmise au bénéficiaire relativement à l’octroi des droits prévu aux
présentes,soient rédigés en langue anglaise seulement.

 

6



--------------------------------------------------------------------------------

17. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.

 

18. Entire Agreement.

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Grantee and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.

 

19. Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

20. Counterparts.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.

 

21. Compliance with Section 409A.

This Agreement is intended to satisfy the requirements of Section 409A of the
Code and is intended not to be a “salary deferral arrangement” (a “SDA”) within
the meaning of the Income Tax Act (Canada) (“Canadian Tax Act”), and shall be
interpreted and administered consistent with such intent. To the extent that the
interpretation and administration of this Agreement in accordance with
Section 409A of the Code would cause any of the arrangements contemplated herein
to be a SDA, then for any Grantee who is subject to the Canadian Tax Act and not
subject to Section 409A of the Code, the Agreement shall be interpreted and
administered with respect to such Grantee so that the arrangements are not SDAs.
For Grantees subject to both Section 409A of the Code and the Canadian Tax Act,
the terms of this Award shall be interpreted, construed, and given effect to
achieve compliance with both Section 409A of the Code and the Canadian Tax Act,
to the extent practicable. If compliance with both Section 409A of the Code and
the Canadian Tax Act is not practicable in connection with the Award covered by
this Agreement, the terms of this Award and this Agreement remain subject to
amendment at the sole discretion of the Committee to reach a resolution of the
conflict as it shall determine in its sole discretion.

<EXECUTION PAGE FOLLOWS>

 

7



--------------------------------------------------------------------------------

TIM HORTONS INC. by  

 

 

Name:

 

Title:

[EMPLOYER] by  

 

 

Name:

 

Title:

GRANTEE by  

 

 

[Name]

 

8